Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 1 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 2 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 3 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 4 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 5 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 6 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 7 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 8 of 9
Case 16-01622   Doc 84   Filed 04/19/19 Entered 04/19/19 20:25:13   Desc Main
                           Document     Page 9 of 9
